DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 7 in the reply filed on 7/5/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (2006/0199667).  Claim 1, Jones discloses a golf ball comprising a plurality of dimples. The coefficient of restitution is at least 0.82 [0007].  The first aerodynamic coefficient magnitude between about 0.24 to 0.27 and a first aerodynamic force angle of about 31 degrees and 35 degrees at a Reynolds Number of about 230,000 and a spin ratio of 0.085 [0010]. The second aerodynamic coefficient magnitude between about 0.26 to 0.29 and a second aerodynamic force angle of about 35 degrees and 39 degrees at a Reynolds Number of about 184,000 and a spin ratio of 0.106 [0011]. Jones does not disclose the initial velocity but does disclose the use of ZDA provides golf balls with high initial velocity.  In regards to the specific gravity, the core may be foamed which would lower the specific gravity.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Claim 2, the aerodynamic force angles are within applicants’ range and will satisfy the equations.  The first aerodynamic force angle of about 31 degrees and 35 degrees and Applicant claims the first aerodynamic force angle 29 degrees to 34 degrees.  The second aerodynamic force angle of about 35 degrees and 39 degrees and Applicant claims the second aerodynamic force angle 31 degrees to 36 degrees.  Claim 3, the third aerodynamic coefficient magnitude between about 0.29 to 0.32 and a third aerodynamic force angle of about 39 degrees and 43 degrees at a Reynolds Number of about 138,000 and a spin ratio of 0.142 [0012]. The fourth aerodynamic coefficient magnitude between about 0.36 to 0.40 and a fourth aerodynamic force angle of about 41 degrees and 45 degrees at a Reynolds Number of about 92,000 and a spin ratio of 0.213 [0013].  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Claim 4, the aerodynamic force angles are within applicants’ range and will satisfy the equations.  The third aerodynamic force angle of about 39 degrees and 43 degrees and Applicant claims the first aerodynamic force angle 34 degrees to 39 degrees.  The fourth aerodynamic force angle of about 41 degrees and 45 degrees and Applicant claims the second aerodynamic force angle 38 degrees to 43 degrees. One of ordinary skill in the art would vary the ranges of the aerodynamic properties for the desired flight performance.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



July 28, 2022